 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEO B. TURNER,                                      No. 2:19-cv-1029-KJM-KJN PS
12                       Plaintiff,
13           v.                                          ORDER GRANTING IFP AND
                                                         DISMISSING FOR LACK OF
14   UNITED STATES POSTAL SERVICE,                       SUBJECT MATTER JURISDICTION
     and
15   MOMENTUM CREDIT CARD CO.,
16                       Defendants.
17

18           Plaintiff Leo B. Turner, who is proceeding without counsel in this action, has requested

19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) Plaintiff’s

20   application in support of his request to proceed in forma pauperis makes the showing required by

21   28 U.S.C. § 1915. Accordingly, the Court grants Plaintiff’s request to proceed in forma pauperis.

22           The determination that a plaintiff may proceed in forma pauperis does not complete the

23   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C. §
28   636(b)(1).
                                                    1
 1          A federal court has an independent duty to assess whether federal subject matter

 2   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

 3   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court had a duty

 4   to establish subject matter jurisdiction over the removed action sua sponte, whether the parties

 5   raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996).

 6   The court must sua sponte dismiss the case if, at any time, it determines that it lacks subject

 7   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original

 8   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising

 9   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of

10   citizenship and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a).

11          Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519, 520-21

12   (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988). Unless it is clear

13   that no amendment can cure the defects of a complaint, a pro se plaintiff proceeding in forma

14   pauperis is ordinarily entitled to notice and an opportunity to amend before dismissal. See Noll v.

15   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in

16   Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000) (en banc); Franklin v. Murphy, 745 F.2d 1221,

17   1230 (9th Cir. 1984). Nevertheless, leave to amend need not be granted when further amendment

18   would be futile. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).

19          Plaintiff’s claim, as stated on the “statement of claim” line, is as follows:

20          On 10/11/2018 I purchased a Google play card for $500. Google said it was a
21          scam involving the postal services in West Sacramento. I reported it to the Federal
            Commission informing of the cruel and unusual punishment [of] a disable[d]
22          person. Both party refuse [sic] to give a refund for the $500 so the post office and
            Momentum is in cahoots with each [other]. [They] knew it was a scam when they
23          sold me that Google play card.
24   (ECF No. 1.) Plaintiff checked the box for federal question jurisdiction; he stated the basis for

25   jurisdiction as “[a] Google play card was sold at federal business for $500 and the party’s involve

26   [sic] knew it was a scam, and also Momentum Credit Card was in cahoots.” (Id.) Liberally

27   construed, Plaintiff’s Complaint appears to allege a claim of fraud against the United States Postal

28   Service and a company denominated “Momentum Credit Card Company.” (Id.)
                                                       2
 1          Plaintiff’s claim of wrongful conduct against the USPS falls within the provisions of the

 2   Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671 et seq. The FTCA provides that “[t]he

 3   United States shall be liable . . . in the same manner and to the same extent as a private individual

 4   under like circumstances[.]” 28 U.S.C. § 2674. The FTCA also provides that district courts:

 5          shall have exclusive jurisdiction of civil actions on claims against the United
 6          States, for money damages . . . for injury or loss of property . . . caused by the
            negligent or wrongful act or omission of any employee of the Government while
 7          acting within the scope of his office or employment.

 8   28 U.S.C. § 1346(b). However, the FTCA specifically excludes certain intentional torts,

 9   including “[a]ny claim arising out of . . . misrepresentation, deceit, or interference with contract

10   rights.” 28 U.S.C. § 2680(h). Claims falling within this exclusion leave the district court without

11   power to hear the claim, as alleged against the United States. Snow-Erlin v. United States, 470

12   F.3d 804, 808 (9th Cir. 2006); Pauly v. USDA, 348 F.3d 1143, 1151–52 (9th Cir. 2003) (noting

13   that the United States has not waived its sovereign immunity with respect to misrepresentation

14   and fraud claims); see also West v. City of Mesa, 708 F. App'x 288, 291 (9th Cir. 2017) (United

15   States entitled to sovereign immunity on the plaintiff’s fraud claim); White v. Soc. Sec. Admin.,

16   111 F. Supp. 3d 1041, 1046 (N.D. Cal. 2015) (dismissing fraud claim against the government per

17   the FTCA where plaintiff claimed an employee of the social security administration committed

18   identity theft). Thus, Plaintiff’s claim that the United States Postal Service “knew it was a scam

19   when they sold me that Google play card” must be dismissed.

20          Plaintiff also states that an entity denominated “Momentum Credit Card Company” was

21   “in cahoots” with USPS. Plaintiff’s claim of fraud against this private entity is a California state

22   law claim, and provides no basis in and of itself for federal question jurisdiction. See Hall v. N.

23   Am. Van Lines, Inc, 476 F.3d 683, 687 (9th Cir. 2007) (finding the plaintiff’s claims of fraud,

24   breach of contract, and conversion were not federal claims, as each “relies exclusively on state

25   law.”). Federal jurisdiction may lie if the parties are completely diverse, but the complaint makes

26   no allegations of jurisdiction under 28 U.S.C. § 1332. Further, since the Court will be dismissing

27   the federal defendant, it would decline supplemental jurisdiction under 28 U.S.C. § 1367 against

28   Momentum––in the absence of § 1332 jurisdiction. Prather v. AT&T, Inc., 847 F.3d 1097, 1108
                                                       3
 1   (9th Cir. 2017) (“Without subject matter jurisdiction over [the plaintiff’s] federal claim, the

 2   district court properly concluded it had no discretion to exercise supplemental jurisdiction over

 3   [the] state law claims.”).

 4           The Court cannot say that amendment would be futile, given the reasoning above; thus,

 5   Plaintiff is granted the opportunity to amend his complaint. See Noll, 809 F.2d at 1448. Plaintiff

 6   is reminded that this “First Amended Complaint” must stand on its own, make proper allegations

 7   of jurisdiction against each defendant, and plead any claims of fraud with particularity (as

 8   required by Federal Rule of Civil Procedure 9(b)). If Plaintiff determines he is unable to amend

 9   his complaint to state a viable claim in accordance with his obligations under Federal Rule of

10   Civil Procedure 11, he may instead file––within 28 days of this order–– a notice of voluntary

11   dismissal of his claims without prejudice pursuant to Rule 41(a)(1)(A)(i).

12           Accordingly, IT IS HEREBY ORDERED that:

13           1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED;

14           2. Plaintiff’s claim against Defendants USPS and Momentum Credit Card Company are

15               DISMISSED;

16           3. Within 28 days of this order, Plaintiff shall file either a First Amended Complaint in

17               compliance with this order or a request for voluntary dismissal of the action without

18               prejudice; and

19           4. Failure to timely comply with this Order may result in dismissal of the action with

20               prejudice pursuant to Federal Rule of Civil Procedure 41(b).
21           IT IS SO ORDERED.

22   Dated: July 17, 2019

23

24

25
     turn.1029
26
27

28
                                                       4
